Title: To Thomas Jefferson from John Carey, 13 July [1792]
From: Carey, John
To: Jefferson, Thomas



Sir
Friday, July 13. [1792]
 
Having amended my proposals in conformity to the ideas you were pleased to suggest, permit me (with sincerest thanks for the favors conferred on me in the commencement of my undertaking) to enclose you a few copies, on the eve of your departure, in hopes they may come into the hands of some of your friends in Virginia. I have the honor to be, with perfect respect, Sir, your most obliged humble Servant,

J: Carey

